EXHIBIT 10.39

FIRST AMENDMENT

to

AMENDED AND RESTATED MANAGEMENT AND OPERATIONS AGREEMENT

among

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

and THE ROCKHILL COMPANIES

This First Amendment (“First Amendment”) to the Amended and Restated Management
and Operations Agreement among State Auto Property & Casualty Insurance Company
(“State Auto P&C”), State Automobile Mutual Insurance Company (“Mutual”) and the
Rockhill Companies (the “Rockhill Management Agreement”) is made by and among
State Auto P&C, Mutual, Rockhill Insurance Company, Plaza Insurance Company,
American Compensation Insurance Company, Bloomington Compensation Insurance
Company, Rockhill Holding Company, National Environmental Coverage Corporation
of the South, LLC, National Environmental Coverage Corporation, RTW, Inc.,
Rockhill Insurance Services, LLC, and Rockhill Underwriting Management, LLC.
This First Amendment shall be effective and operative as set forth in Section 5
of this First Amendment.

Background Information

With this First Amendment, the parties intend to allow the Rockhill Companies to
pay claims and expenses on behalf of the parties to the Rockhill Management
Agreement, which payments will be allocated to and timely reimbursed by the
party that issued the policy under which the payment was made.

In response to a recommendation from the Independent Committee of the Board of
Directors of each of Mutual and State Auto Financial Corporation, the Boards of
Directors of all the parties hereto have approved this First Amendment.

Statement of Agreement

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this First Amendment agree to amend the
Rockhill Management Agreement as follows:



--------------------------------------------------------------------------------

1.

Capitalized terms used in this First Amendment (including the Background
Information) which are not otherwise defined herein shall have the meanings
ascribed to such terms in the Rockhill Management Agreement.

 

2.

Upon the Effective Date, the following sentence is added as the second sentence
of Section 5. Services Provided by Rockhill Companies:

“Claims and other expenses incurred by Rockhill Companies while performing these
services shall be allocated to the appropriate member of the group and the
Rockhill Companies shall be reimbursed for such claims and other expenses in
accordance with paragraph 8 herein.”

 

3.

Upon the Effective Date, the following sentences are added to the end of the
first paragraph under Section 7. Apportionment of Expenses:

“Expenses shall be apportioned in accordance with SSAP No, 70, Allocation of
Expenses, The books, accounts, and records shall be so maintained as to clearly
and accurately disclose the nature and details of the transactions including
such accounting information as is necessary to support the expenses apportioned
to the respective parties.”

 

4.

Upon the Effective Date, the following sentence is added as a new last paragraph
under Section 7. Apportionment of Expenses:

“Expenses incurred by the Rockhill Companies for certain unique services shall
be borne solely by the State Auto Company to whose operations the expenses are
related.”

 

5.

This First Amendment shall be effective as of 12:01 a.m. Columbus, Ohio time, on
January 1, 2013 (the “Effective Date”). Notwithstanding the foregoing, this
First Amendment shall only become operative when approved, or deemed approved,
by all insurance regulators whose approval is necessary to implement the terms
of the Rockhill Management Agreement, as amended by this First Amendment. If
this First Amendment is not approved as described in this section, this First
Amendment shall be deemed null and void and shall not become operative to amend
the Rockhill Management Agreement in any manner whatsoever.

 

6.

This document is an amendment to the Rockhill Management Agreement. In the event
of any inconsistencies between the provisions of the Rockhill Management
Agreement and this First Amendment, the provisions of this First Amendment shall
control. Except as expressly amended hereby, the Rockhill Management Agreement
shall continue in full force and effect without change for the balance of the
term thereof.



--------------------------------------------------------------------------------

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY STATE AUTO PROPERTY & CASUALTY
INSURANCE COMPANY ROCKHILL INSURANCE COMPANY PLAZA INSURANCE COMPANY AMERICAN
COMPENSATION INSURANCE COMPANY BLOOMINGTON COMPENSATION INSURANCE COMPANY
ROCKHILL HOLDING COMPANY NATIONAL ENVIRONMENTAL COVERAGE CORPORATION RTW, INC.  
By:    /s/ Robert P. Restrepo, Jr.     Robert P. Restrepo, Jr., President
NATIONAL ENVIRONMENTAL COVERAGE CORPORATION OF

THE SOUTH, LLC

ROCKHILL INSURANCE SERVICES, LLC ROCKHILL UNDERWRITING MANAGEMENT, LLC   By:   
/s/ James A. Yano     James A. Yano, Vice President, Rockhill Holding Company